                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

KHANI SOLOCHEK,
individually and on behalf of
all others similarly situated,

             Plaintiffs,                             CASE NO. 20-cv-346
      v.

AGAPE HOME HEALTH CARE LLC,

      and

TRANAISE SCOTT,

             Defendants.


              COLLECTIVE AND CLASS ACTION COMPLAINT


                           PRELIMINARY STATEMENT

      1.     This is a collective and class action brought by Plaintiff Khani

Solochek, individually and on behalf of the members of the proposed classes

identified below, by her attorneys, Larry A. Johnson, Summer H. Murshid, and

Timothy P. Maynard of Hawks Quindel, S.C. Plaintiff and the putative classes’

members are, or were, hourly Personal Care Workers employed by Defendants

Agape Home Health Care LLC and Tranaise Scott (collectively referred to

hereinafter as “Agape”) at times since March 3, 2017.

      2.     Since March 3, 2017, Agape has had common policies and practices

that fail to pay Plaintiff Solochek and the putative classes’ members at one and one-

half times their regular rates of pay for hours worked in excess of forty hours per



        Case 2:20-cv-00346-WED Filed 03/03/20 Page 1 of 16 Document 1
workweek. As a result, Agape has denied Plaintiff Solochek and the putative

classes’ members of overtime pay in violation of the Fair Labor Standards Act of

1938, as amended (“FLSA”) as well as Wisconsin law.

      3.     Agape Home Health Care LLC is a home health care agency based in

Milwaukee, Wisconsin. Agape Home Health Care LLC is owned and operated by

Tranaise Scott.

      4.     Plaintiff Khani Solochek brings this action, individually and on behalf

of other similarly situated current and former hourly Personal Care Workers, as a

collective action pursuant to the Fair Labor Standards Act of 1938, as amended,

(“FLSA”) for the purpose of obtaining relief under the FLSA for unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, and/or any such other

relief the Court may deem appropriate.

      5.     Plaintiff Khani Solochek also brings this action pursuant to FED. R.

CIV. P. 23 on behalf of all similarly situated Personal Care Workers for purposes of

obtaining relief under Wisconsin’s wage laws for unpaid overtime compensation,

civil penalties, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any

such other relief the Court may deem appropriate.

                           JURISDICTION AND VENUE

      6.     This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 2 of 16 Document 1
      7.     The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      8.     Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Agape has substantial and systematic contacts in this district.

                                      PARTIES

      9.     Defendant Agape Home Health Care LLC is a Wisconsin Limited

Liability Company with a principal place of business located in Milwaukee,

Wisconsin. Agape Home Health Care LLC’s registered agent for service of process in

the State of Wisconsin is Tranaise Scott located in Menomonee Falls, Wisconsin.

      10.    Defendant Tranaise Scott (“Scott”) is the Chief Executive Officer of

Agape Home Health Care LLC. Defendant Scott oversees the day-to-day operations

of Agape Home Health Care LLC and has control over all human resources and

compensation practices for Agape Home Health Care LLC’s employees, including

Plaintiff and the putative classes’ members.

      11.    Joinder of Defendants is proper pursuant to FED. R. CIV. P. 20(a)(2)

because Plaintiff’s rights to relief are asserted against all Defendants and are

arising out of the same series of occurrences and common questions of law and fact.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 3 of 16 Document 1
      12.    Plaintiff Khani Solochek (“Plaintiff Solochek”) is an adult resident of

Milwaukee County in the State of Wisconsin. Plaintiff Solochek was formerly

employed as a Personal Care Worker by Agape at times since March 3, 2017.

Plaintiff Solochek’s consent form to bring this action on a collective and class action

basis is attached as Exhibit A to this Complaint.

      13.    Plaintiff Solochek brings this action individually and on behalf of the

FLSA Collective Class as authorized under the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Class is defined as follows:

             All persons who are or have been employed by Agape as
             Personal Care Workers and who were paid on an hourly
             basis at any time since March 3, 2017.

      14.    Plaintiff Solochek brings this action individually and on behalf of the

Wisconsin Rule 23 Class pursuant to FED. R. CIV. P. 23. The Wisconsin Rule 23

Class is defined as follows:

             All persons who are or have been employed by Agape as
             Personal Care Workers and who were paid on an hourly
             basis at any time since March 3, 2018.

      15.    The FLSA Collective Class and the Wisconsin Rule 23 Class are

collectively referred to hereinafter as the “Classes.”

                               GENERAL ALLEGATIONS

      16.    Plaintiff Solochek and the FLSA Collective Class work, or have

worked, for Agape as hourly Personal Care Workers at times since March 3, 2017.

      17.    Plaintiff Solochek and the Wisconsin Rule 23 Class work, or have

worked, for Agape as hourly Personal Care Workers at times since March 3, 2018.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 4 of 16 Document 1
      18.    Agape provides home health care services to individuals throughout

the greater Milwaukee area.

      19.    Since March 3, 2017, Plaintiff Solochek’s and the Classes’ members’ job

duties as Personal Care Workers for Agape have included, but not been limited to,

feeding, providing medications to, clothing, bathing, dressing, and cleaning for

Agape’s clients.

      20.    Since March 3, 2017, Agape has paid Plaintiff Solochek and the

putative Classes’ members on an hourly basis for their work for Agape.

      21.    Since March 3, 2017, Agape has agreed to pay Plaintiff Solochek and

the putative Classes’ members at specific hourly rates in exchange for their hours

worked under forty per workweek for Agape.

      22.    Since March 3, 2017, Agape has required Plaintiff Solochek and the

putative Classes’ members to record their hours worked for Agape via handwritten

timesheets and/or via their phones through a call-in system.

      23.    Since March 3, 2017, Agape has regularly suffered or permitted

Plaintiff Solochek and the putative Classes’ members to work more than forty hours

per workweek.

      24.    Since March 3, 2017, Agape has had a common policy or practice of

failing to pay Plaintiff Solochek and the Classes’ members for their hours worked in

excess of forty in a given workweek at one and one-half times their respective

regular rates.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 5 of 16 Document 1
      25.    Since March 3, 2017, Agape has known or had reason to know when

Plaintiff Solochek and the Classes’ members worked in excess of forty hours in a

workweek because of Agape’s time recording requirements.

      26.    As a result of the foregoing allegations, Agape improperly failed to pay

Plaintiff Solochek and the Classes’ members at one and one-half times their

respective regular rates for hours worked in excess of forty in many workweeks

since March 3, 2017 in violation of the FLSA and Wisconsin wage and hour laws.

      27.    Agape’s conduct, as set forth in this complaint, was willful, dilatory,

unjust, and in bad faith, and has caused significant damages to Plaintiff Solochek,

the Wisconsin Rule 23 Class, and the FLSA Collective Class.

         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      28.    Plaintiff Solochek and the FLSA Collective Class are and have been

similarly situated, have and have had substantially similar pay provisions, and are

and have been subject to Agape’s decisions, policies, plans and programs, practices,

procedures, protocols, routines, and rules willfully failing and refusing to

compensate them for each hour worked over forty in a workweek at their respective

overtime rates. The claims of Plaintiff Solochek as stated herein are the same as

those of the FLSA Collective Class.

      29.    Plaintiff Solochek and the FLSA Collective Class seek relief on a

collective basis challenging Agape’s practice of failing to pay employees for all hours

worked in excess of forty in a workweek at their mandated overtime rates.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 6 of 16 Document 1
      30.    The FLSA Collective Class’ members are readily ascertainable. For

purpose of notice and other reasons related to this action, their names, phone

numbers, email addresses, and mailing addresses are readily available from Agape.

Notice can be provided to the FLSA Collective Class via first class mail, text

message, and/or email at the contact information available to Agape and through

posting at Agape’s facility in areas where postings are normally made.

                  RULE 23 CLASS ALLEGATIONS – WISCONSIN

      31.    Plaintiff Solochek brings her Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Rule 23

Class for violations occurring on or after March 3, 2018 (the “Wisconsin Rule 23

Class Period”).

      32.    The proposed Wisconsin Rule 23 Class members are so numerous that

joinder of all members is impracticable, and more importantly the disposition of

their claims as a class will benefit the Parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that

number are presently within the sole control of Agape, upon information and belief,

there are over 50 members in the Wisconsin Rule 23 Class.

      33.    Plaintiff Solochek’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Rule 23 Class and the relief sought is

typical of the relief that would be sought by each member of the Wisconsin Rule 23

Class in separate actions. The alleged claims arise out of the same corporate

practice and/or policy of Agape and Agape benefited from the same type of unfair




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 7 of 16 Document 1
and/or wrongful acts as to each member of the respective Wisconsin Rule 23 Class.

Plaintiff Solochek and the other members of the Wisconsin Rule 23 Class sustained

similar losses, injuries, and damages arising from the same unlawful policies,

practices, and procedures.

       34.    Plaintiff Solochek is able to fairly and adequately protect the interests

of the Wisconsin Rule 23 Class, has no interests antagonistic to the Wisconsin Rule

23 Class, and has retained counsel experienced in complex wage and hour class

action litigation.

       35.    There are questions of fact and law common to the Wisconsin Rule 23

Class that predominate over any questions affecting only individual members. The

questions of law and fact common to the class arising from Agape’s actions include,

without limitation, the following:

       a) Whether Agape’s failure to compensate Plaintiff Solochek and the
          Wisconsin Rule 23 Class’ members at time and one-half their regular
          rates for hours worked in excess of forty violates Wisconsin law; and

       b) The nature and extent of class-wide injury and the measure of damages
          for the injury.

       36.    A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

       37.    The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 8 of 16 Document 1
considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.




                           FIRST CLAIM FOR RELIEF
            Violations of the Fair Labor Standards Act of 1938 as Amended

      38.     Plaintiff Solochek, individually and on behalf of the FLSA Collective

Class, reasserts and incorporates by reference all preceding paragraphs as if

restated herein.

      39.     Since March 3, 2017, Plaintiff Solochek and the FLSA Collective Class

have been entitled to the rights, protections, and benefits provided under the FLSA,

29 U.S.C. §201 et. seq.

      40.     Since March 3, 2017, Agape Home Health Care LLC has been and

continues to be an enterprise engaged in commerce within the meaning of 29 U.S.C.

§203(s)(1).

      41.     Since March 3, 2017, Plaintiff Solochek and the members of the FLSA

Collective Class have been employees within the meaning of 29 U.S.C. § 203(e).

      42.     Since March 3, 2017, Agape Home Health Care LLC has been an

employer of Plaintiff Solochek and the FLSA Collective Class as provided under 29

U.S.C. § 203(d).

      43.     Since March 3, 2017, Defendant Scott has been an employer of Plaintiff

Solochek and the FLSA Collective Class as provided under 29 U.S.C. § 203(d).




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 9 of 16 Document 1
       44.    Since March 3, 2017, Agape has violated the FLSA by failing to pay

overtime compensation due to Plaintiff Solochek and the FLSA Collective Class for

each hour worked in excess of forty hours in any given workweek.

       45.    Plaintiff Solochek and the FLSA Collective Class are entitled to

damages equal to the mandated overtime premium pay for all hours worked over

forty in a workweek within the three years prior to the filing of this Complaint, plus

periods of equitable tolling because Agape acted willfully and knew or showed

reckless disregard for whether its conduct was prohibited by the FLSA.

       46.    Agape’s failure to properly compensate Plaintiff Solochek and the

FLSA Collective Class was unjust and not in good faith and, as a result, Plaintiff

Solochek and the FLSA Collective Class are therefore entitled to recover an award

of liquidated damages in an amount equal to the amount of unpaid overtime

premium pay described above pursuant to 29 U.S.C. § 216(b).

       47.    Alternatively, should the Court find that Agape did not act willfully in

failing to pay overtime premium wages, Plaintiff Solochek and the Collective

Overtime Class are entitled to an award of pre-judgment interest at the applicable

legal rate.

       48.    Pursuant to FLSA, 29 U.S.C. §216(b), Plaintiff Solochek and the FLSA

Collective Class are entitled to reimbursement of their costs and attorneys’ fees

expended in successfully prosecuting this action for unpaid overtime wages.




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 10 of 16 Document 1
                            SECOND CLAIM FOR RELIEF
                Violation of Wisconsin Law – Unpaid Overtime Wages

          49.   Plaintiff Solochek, individually and on behalf of the Wisconsin Rule 23

Class, re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

          50.   Since March 3, 2018, Plaintiff Solochek and the Wisconsin Rule 23

Class have been employees within the meaning of Wis. Stat. §§ 109.01 et seq.

          51.   Since March 3, 2018, Plaintiff Solochek and the Wisconsin Rule 23

Class have been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

          52.   Since March 3, 2018, Plaintiff Solochek and the Wisconsin Rule 23

Class have been employees within the meaning of Wis. Stat. §§ 104.001 et seq.

          53.   Since March 3, 2018, Plaintiff Solochek and the Wisconsin Rule 23

Class have been employees within the meaning of Wis. Admin. Code §§ DWD

272.001 et seq.

          54.   Since March 3, 2018, Plaintiff Solochek and the Wisconsin Rule 23

Class have been employees within the meaning of Wis. Admin. Code §§ DWD 274.01

et seq.

          55.   Since March 3, 2018, Agape Home Health Care LLC has been an

employer within the meaning of Wis. Stat. §§ 109.01 et seq.

          56.   Since March 3, 2018, Agape Home Health Care LLC has been an

employer within the meaning of Wis. Stat. §§ 103.001 et seq.

          57.   Since March 3, 2018, Agape Home Health Care LLC has been an

employer within the meaning of Wis. Stat. §§ 104.001 et seq.




          Case 2:20-cv-00346-WED Filed 03/03/20 Page 11 of 16 Document 1
      58.    Since March 3, 2018, Agape Home Health Care LLC has been an

employer within the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      59.    Since March 3, 2018, Agape Home Health Care LLC has been an

employer within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      60.    Since March 3, 2018, Defendant Scott has been an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

      61.    Since March 3, 2018, Defendant Scott has been an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.

      62.    Since March 3, 2018, Defendant Scott has been an employer within the

meaning of Wis. Stat. §§ 104.001 et seq.

      63.    Since March 3, 2018, Defendant Scott has been an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      64.    Since March 3, 2018, Defendant Scott has been an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      65.    Since March 3, 2018, Agape has employed, and/or continues to employ

Plaintiff Solochek and the Wisconsin Rule 23 Class within the meaning of Wis. Stat.

§§ 109.01 et seq.

      66.    Since March 3, 2018, Agape has employed, and/or continues to employ

Plaintiff Solochek and the Wisconsin Rule 23 Class within the meaning of Wis. Stat.

§§ 103.001 et seq.




       Case 2:20-cv-00346-WED Filed 03/03/20 Page 12 of 16 Document 1
      67.    Since March 3, 2018, Agape has employed, and/or continues to employ

Plaintiff Solochek and the Wisconsin Rule 23 Class within the meaning of Wis. Stat.

§§ 104.001 et seq.

      68.    Since March 3, 2018, Agape has employed, and/or continues to employ

Plaintiff Solochek and the Wisconsin Rule 23 Class within the meaning of Wis.

Admin. Code §§ DWD 272.001 et seq.

      69.    Since March 3, 2018, Agape has employed, and/or continues to employ

Plaintiff Solochek and the Wisconsin Rule 23 Class within the meaning of Wis.

Admin. Code §§ DWD 274.01 et seq.

      70.    Since March 3, 2018, Agape had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay the Wisconsin Rule 23 Class overtime wages for all hours

worked in excess of forty hours in a given workweek.

      71.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      72.    The foregoing conduct, as alleged above, constitutes continuing willful,

dilatory, and unjust violations of Wisconsin’s law requiring the payment of overtime

wages.

      73.    As set forth above, Plaintiff Solochek and the Wisconsin Rule 23 Class

have sustained losses in their compensation as a proximate result of Agape’s

violations. Accordingly, Plaintiff Solochek, individually and on behalf of the

Wisconsin Rule 23 Class, seeks damages in the amount of their respective unpaid




         Case 2:20-cv-00346-WED Filed 03/03/20 Page 13 of 16 Document 1
compensation, injunctive relief requiring Agape to cease and desist from its

violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper.

       74.      Under Wis. Stat. §109.11, Plaintiff Solochek and the Wisconsin Rule 23

Class are entitled to liquidated damages equal to up to fifty percent of their unpaid

overtime wages.

       75.      Plaintiff Solochek and the Wisconsin Rule 23 Class are entitled to

recovery of their attorneys’ fees and the costs incurred in this action to be paid by

Agape pursuant to Wis. Stat. §109.03(6).

                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Solochek, individually and on behalf of all members

of the FLSA Collective Class and the Wisconsin Rule 23 Class hereby requests the

following relief:

       a) At the earliest time possible, an order designating this action as a

             collective action on behalf of the FLSA Collective Class and allowing

             issuance of notices pursuant to 29 U.S.C. §216(b) to all similarly-situated

             individuals;

       b) At the earliest time possible, an order certifying this action as a FED. R.

             CIV. P. 23 class action on behalf of the proposed Wisconsin Rule 23 Class;

       c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as

             class counsel pursuant to FED. R. CIV. P. 23;




        Case 2:20-cv-00346-WED Filed 03/03/20 Page 14 of 16 Document 1
      d) An order designating Plaintiff Solochek as the Named Plaintiff and as

         representative of the Wisconsin Rule 23 Class set forth herein;

      e) Leave to add additional Plaintiffs by motion, the filing of written consent

         forms, or any other method approved by the Court;

      f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28

         U.S.C. §§2201-2202, declaring Agape’s actions as described in the

         Complaint as unlawful and in violation of Wisconsin Law and applicable

         regulations;

      g) An Order finding that Agape violated the FLSA and Wisconsin wage and

         hour law;

      h) An Order finding that these violations were willful, dilatory, and unjust;

      i) Judgement against Agape in the amount equal to the Plaintiff’s, the FLSA

         Collective Class’, and the Wisconsin Rule 23 Class’ unpaid wages at the

         applicable overtime premium rates;

      j) An award in the amount of all liquidated damages and civil penalties as

         provided under Wisconsin Law and the FLSA;

      k) An award in the amount of all costs and attorney’s fees incurred

         prosecuting these claims as well as pre-judgment and post-judgement

         interest; and

      l) Such further relief as the Court deems just and equitable.



Dated this 3rd day of March, 2020.




       Case 2:20-cv-00346-WED Filed 03/03/20 Page 15 of 16 Document 1
                            Respectfully submitted,

                            HAWKS QUINDEL S.C.
                            Attorneys for Plaintiffs


                         By: s/Timothy P. Maynard______

                            Larry A. Johnson, SBN 1056619
                            Summer H. Murshid, SBN 1075404
                            Timothy P. Maynard, SBN 1080953

                            Hawks Quindel, S.C.
                            222 East Erie Street, Suite 210
                            PO Box 442
                            Milwaukee, WI 53201-0442
                            Telephone: 414-271-8650
                            Fax: 414-271-8442
                            Email:      ljohnson@hq-law.com
                                        smurshid@hq-law.com
                                        tmaynard@hq-law.com




Case 2:20-cv-00346-WED Filed 03/03/20 Page 16 of 16 Document 1
